Citation Nr: 1041881	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for degenerative joint disease of the 
low back, to include as secondary to service-connected residuals 
of injury to the sacrum, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for 
degenerative joint disease of the lumbar spine as secondary to 
service-connected residuals of injury to the sacrum.  The Veteran 
did not appeal.

2.  Evidence submitted since the RO's July 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision which denied degenerative 
joint disease of the lumbar spine as secondary to service-
connected residuals of injury to the sacrum is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the RO's 
July 2003 rating decision; thus, the claim of service connection 
for degenerative joint disease of the lumbar spine as secondary 
to service-connected residuals of injury to the sacrum, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the 
issue of whether new and material evidence has been received to 
reopen the claim of service connection for degenerative joint 
disease of the lumbar spine as secondary to service-connected 
residuals of injury to the sacrum, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and nonprejudicial.

In a July 2003 rating decision, the RO denied service connection 
for degenerative joint disease of the lumbar spine as secondary 
to service-connected residuals of injury to the sacrum.  Evidence 
considered in making this decision included the opinion of a June 
2003 VA examiner that the Veteran's degenerative joint disease of 
the lumbar spine was a separate degenerative joint process of the 
lumbar spine, unrelated in etiology to the prior sacrum injury.  
Although there was a positive medical statement in support of the 
claim dated in March 2003 of record, the RO noted that no 
rationale was provided for the opinion which stated that the 
degenerative joint disease was as likely as not secondary to 
prior sacrum injury.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's July 
2003 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of VA 
outpatient records, a February 2009 VA examination, and two 
medical statements by a VA examiner (the same physician's 
assistant who provided the March 2003 statement), dated in March 
and May 2006.  In the new medical statements, the examiner 
provided the opinion that the Veteran's back pain due to spinal 
stenosis, lumbar radiculopathy, facet arthropathy, and probable 
sacroilitis with associated polyneuropathy, was as likely as not 
related to the prior injury that he sustained in the military.

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be considered 
new and material if it contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the Board 
to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect since 
this competent evidence indicates that current low back 
disability, including spinal stenosis, lumbar radiculopathy, 
facet arthropathy, and probable sacroilitis with associated 
polyneuropathy, are etiologically related to the prior injury 
that he sustained in the military (the service-connected sacrum 
disability).  This opinion provided a more detailed description 
of the residual injuries than was previously provided in March 
2003, thereby not being cumulative in nature, to that prior 
statement.  

Thus, new and material evidence has been received since the July 
2003 rating decision, and the claim of service connection for 
degenerative joint disease of the low back, to include as 
secondary to service-connected residuals of injury to the sacrum 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
degenerative joint disease of the low back, to include as 
secondary to service-connected residuals of injury to the sacrum, 
is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The claim of service connection for degenerative joint disease of 
the low back has been reopened.  However, in reviewing this 
evidence, the Board notes that the examiner indicated further 
residual disability, but again did not provide rationale.  As 
such, and as requested by the Veteran's representative in the 
September 2010 informal hearing presentation, the Veteran should 
be afforded a VA evaluation to determine if degenerative joint 
disease, spinal stenosis, lumbar radiculopathy, facet 
arthropathy, and probable sacroilitis with associated 
polyneuropathy, are proximately due to, the result of, or 
aggravated by the service-connected residuals of injury to the 
sacrum.  

Additionally, the Veteran should be provided notice of the 
medical or lay evidence that is necessary to substantiate his 
claim on a direct basis.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b).  Any recent VA treatment records should also be 
obtained.  

Accordingly, this matter is REMANDED for the following actions:

1.  Notify the Veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
service connection for degenerative joint 
disease of the lumbar spine on a direct 
basis; (2) the information and evidence 
that VA will obtain on his behalf, and (3) 
the information and evidence that he is 
expected to provide.

2.  Make arrangements to obtain the 
Veteran's treatment records for his lumbar 
spine from the Orlando VA treatment 
facility, dated from May 2006 forward.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  

The examiner should provide an opinion as 
to the following:

(a)  Whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current low back 
disability (including degenerative joint 
disease, degenerative disc disease, spinal 
stenosis, lumbar radiculopathy, facet 
arthropathy, and/or sacroilitis with 
associated polyneuropathy) had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury, including the Veteran's injury when 
he was struck by a car in December 1956.

(b)  If the answer to the above question is 
negative, please provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back disability 
(including degenerative joint disease, 
degenerative disc disease, spinal stenosis, 
lumbar radiculopathy, facet arthropathy, 
and/or sacroilitis with associated 
polyneuropathy) was caused by the Veteran's 
service-connected residuals of injury to 
the sacrum and/or residuals of a fracture 
to the coccyx.  

(c)  If the answer to the above question is 
negative, please provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back disability 
(including degenerative joint disease, 
degenerative disc disease, spinal stenosis, 
lumbar radiculopathy, facet arthropathy, 
and/or sacroilitis with associated 
polyneuropathy) was permanently aggravated 
by the Veteran's service-connected 
residuals of injury to the sacrum and/or 
residuals of a fracture to the coccyx.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


